***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. VINCENTE AYALA
                 (SC 19888)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

Convicted of the crimes of murder and conspiracy to commit murder in
    connection with the shooting death of the victim, the defendant appealed
    to this court, claiming that the trial court had improperly admitted
    certain testimony. At trial, the state introduced evidence indicating that
    the defendant and the victim had been members of a particular street
    gang and that the victim, prior to being murdered, was planning to leave
    that gang to join another gang. T, another gang member, testified that
    a gang leader, after learning about the victim’s intent to leave the gang,
    ordered T to kill the victim and that, when T refused, the defendant
    volunteered to do so. Another member of the gang, R, testified that he
    had been in the victim’s vehicle with, among others, the gang leader,
    the defendant, and the victim on the night of the victim’s death. R
    testified that he had heard a gunshot shortly after leaving the vehicle
    and that, about one-half hour later, the defendant admitted to him that
    he had killed the victim. R testified that he then went back to the vehicle
    and saw the victim’s lifeless body. R also testified that, a few days later,
    the gang leader told him that the defendant had killed the victim at his
    direction. In addition, T testified that he had told the victim prior to the
    murder about the threat to the victim’s life and that the defendant
    had later expressed remorse to T for having killed the victim. Another
    witness, W further testified that the victim had made statements to him
    on the night of the murder in which the victim expressed fear of the
    gang. The defendant moved to preclude R’s testimony regarding the
    statement made by the gang leader to R that the defendant had killed
    the victim at the gang leader’s direction and W’s testimony regarding
    the victim’s fear of the gang. The trial court denied the defendant’s
    motions, concluding, inter alia, that R’s testimony regarding the gang
    leader’s statement to him was admissible under the hearsay exception
    for statements made by a coconspirator and that W’s testimony was
    relevant evidence of the victim’s state of mind. On appeal from the
    judgment of conviction, held:
1. This court declined to address the substance of the defendant’s claim
    that the trial court improperly had admitted R’s testimony regarding the
    gang leader’s statement to R that the defendant had killed the victim
    at the gang leader’s direction because, even if the admission of that
    testimony was improper, the defendant failed to meet his burden of
    demonstrating harm; even if the trial court improperly admitted that
    portion of R’s testimony under the coconspirator exception to the hear-
    say rule, this court had a fair assurance that the admission of the chal-
    lenged testimony did not substantially affect the verdict because it was
    not highlighted in the state’s closing argument and was largely cumula-
    tive of, and corroborated by, other evidence presented by the state at
    trial, including the defendant’s own admissions to R and T that he killed
    the victim, R’s testimony regarding his observation of the victim’s body
    in the car immediately after the defendant admitted to R that he had
    killed the victim, and T’s testimony that the defendant had volunteered
    to kill the victim and had expressed remorse for having done so.
                 (Three justices dissenting in one opinion)
2. The trial court did not abuse its discretion in determining that the victim’s
    state of mind with respect to his fear of the gang was relevant evidence
    of the deteriorating nature of the victim’s relationship with the gang,
    from which the jury could reasonably infer the defendant’s motive to kill
    the victim and also in determining that the admission of W’s testimony
    regarding the victim’s statements of fear was not unduly prejudicial; the
    victim’s statements to W that he feared the gang provided a sufficient
    link to the defendant to warrant the admissibility of W’s testimony, and
    independent, corroborating evidence, including testimony regarding the
    circumstances surrounding the gang leader’s order, the defendant’s
   agreement to follow that order, and the victim’s knowledge of the threat
   made on his life, allowed the jury to infer motive from the victim’s
   expression of fear without resorting to impermissible speculation.
  Argued September 20, 2018—officially released September 24, 2019

                          Procedural History

   Substitute information charging the defendant with
the crimes of murder, conspiracy to commit murder,
criminal possession of a firearm and carrying a pistol
without a permit, brought to the Superior Court in the
judicial district of New Haven, where the court,
Alander, J., denied the defendant’s motion in limine;
thereafter, the charges of murder and conspiracy to
commit murder were tried to the jury before Alander,
J.; verdict of guilty; subsequently, the defendant was
tried to the court, Alander, J., on the charges of criminal
possession of a firearm and carrying a pistol without
a permit; finding of not guilty; thereafter, the court,
Alander, J., denied the defendant’s motion for a new
trial and rendered judgment of guilty in accordance with
the verdict and the finding, from which the defendant
appealed to this court. Affirmed.
  Christopher Y. Duby, assigned counsel, with whom,
on the brief, was Robert L. O’Brien, assigned counsel,
for the appellant (defendant).
  Linda F. Currie-Zeffiro, assistant state’s attorney,
with whom were John P. Doyle, Jr., senior assistant
state’s attorney, and, on the brief, Patrick J. Griffin,
state’s attorney, for the appellee (state).
                         Opinion

  MULLINS, J. This appeal arises from a judgment of
conviction against the defendant, Vincente Ayala, on
the charges of murder in violation of General Statutes
§ 53a-54a and conspiracy to commit murder in violation
of General Statutes §§ 53a-48 and 53a-54a.1 On appeal,
the defendant raises two evidentiary claims.2 First, he
claims that the trial court improperly admitted testi-
mony implicating him in the murder under the cocon-
spirator exception to the hearsay rule. Second, he
claims that the trial court improperly admitted certain
state of mind evidence. We disagree with both claims
and, accordingly, affirm the judgment of the trial court.
   The record reveals the following facts, which the jury
reasonably could have found, and procedural history.
The victim, Thomas L. Mozell, Jr., and the defendant
were members of Piru, a nationwide street gang affili-
ated with the Bloods that has a local presence in New
Haven. An individual known as ‘‘Terror,’’ a gang leader,
believed that the victim had disrespected the gang. In
particular, Terror and the members of Piru believed
that the victim was planning to leave Piru to join a
different gang and that he would retaliate against them
once he left. As a result, in a meeting that included
Terror, Timothy Thomas, the defendant, and several
other gang members, Terror ordered Thomas, as the
‘‘hood enforcer’’ of the gang, to kill the victim.3 Thomas
refused, however, because he was close friends with
the victim. At that point, the defendant volunteered to
carry out Terror’s order to kill the victim. Later that
day, Thomas spoke to the victim and warned him of
the threat the gang now posed to his life.
  Not long after the meeting, the defendant carried out
Terror’s order by shooting the victim in the head while
he, Terror, and several other gang members were smok-
ing marijuana inside of the victim’s vehicle. Thirty
minutes after the shooting, the defendant admitted to
another gang member, Jordan Richard,4 that he had
shot the victim.
  The next day, the police found the victim dead in his
vehicle with a fatal gunshot wound to his head. Also
on the day following the murder, the defendant told
Thomas that he felt badly about what he had to do but
that Terror had ordered him to kill the victim.
  Following the defendant’s arrest and a weeklong trial,
the jury returned a verdict of guilty on charges of mur-
der and conspiracy to commit murder. The trial court
rendered judgment in accordance with the jury’s verdict
and imposed a total effective sentence of 55 years of
incarceration. This appeal followed.5 Additional rele-
vant facts will be set forth as necessary.
                            I
  The defendant first claims that the trial court incor-
rectly admitted certain testimony from Richard under
the coconspirator exception to the hearsay rule. This
claim relates specifically to Richard’s testimony that,
several days after the murder, Terror told him that the
defendant had killed the victim at Terror’s direction.
The defendant contends that this testimony does not
fall within the coconspirator exception because there
was insufficient evidence that (1) a conspiracy existed
between Terror and the defendant at the time Terror
made those statements, and (2) Terror made the state-
ments in furtherance of the conspiracy.
  The state counters that the trial court properly admit-
ted Richard’s testimony pursuant to the coconspirator
exception. The state argues that Terror’s statements
were made during, and in furtherance of, the conspiracy
because, notwithstanding the fact that the murder had
occurred several days before Terror relayed the details
to Richard, the conspiracy still was ongoing. The state
further claims that Terror’s statements were made in
furtherance of the conspiracy because they embroiled
Richard deeper into the conspiracy in order to prevent
him from going to the police. The state also contends
that, even if the trial court improperly admitted Rich-
ard’s testimony regarding Terror’s statements, any error
was harmless. We agree with the state’s latter con-
tention and, therefore, do not address the substance of
the defendant’s evidentiary claims regarding the cocon-
spirator exception. Specifically, we conclude that any
error in admitting the testimony under the coconspira-
tor exception to the hearsay rule was harmless.
   The following additional facts and procedural history
are relevant to our resolution of this claim. Prior to the
start of the second day of trial, the defendant filed a
motion in limine in anticipation of the state’s calling
Richard as a witness. The defendant sought to preclude
Richard’s testimony regarding statements made to Rich-
ard by Terror detailing the killing, including how the
defendant shot the victim. The trial court heard argu-
ment by counsel. Relying on evidence that already had
been presented at trial and on the state’s representa-
tions of Richard’s expected testimony, the court deter-
mined that the state had established, by a preponder-
ance of the evidence, the requirements for admission
under the coconspirator exception. The court, there-
fore, denied the motion and allowed Richard to testify
regarding Terror’s statements.
   Richard testified as follows at trial. On the evening
of the murder, he and other members of Piru were at
the house of fellow gang member, Davon Youmans,
when he saw Youmans hand Terror a .40 caliber hand-
gun. Terror put the gun in his waistband. Shortly there-
after, Terror, the victim, Richard and another gang
member, Montese Gilliams, went to smoke marijuana
in the victim’s vehicle, which was parked just down the
street from Youmans’ house. Richard testified that they
got into the victim’s car and that the victim sat in the
driver’s seat, Gilliams sat in the front passenger seat,
Terror sat behind the victim, and Richard sat behind
Gilliams. They soon were joined by the defendant at
which point Richard moved to the rear middle seat and
the defendant sat behind Gilliams on the passenger side
of the car. The others then told Richard to get out of
the vehicle. Obeying those orders, Richard got out of
the vehicle and went back to Youmans’ house where
he began playing cards. About twenty minutes later,
Richard heard a gunshot. He remained inside the house
playing cards.
  About thirty minutes after Richard heard the gunshot,
the defendant came inside Youmans’ house wearing
different clothes and acting cocky and arrogant. The
defendant then told Richard that he had shot the victim.
At first, Richard did not believe him, so the defendant
told Richard to ‘‘go see for yourself.’’ Richard then went
back to the victim’s vehicle, got inside the vehicle and
saw the victim’s lifeless body.
   Richard also testified that, a couple of days later,
Terror asked Richard to accompany him to New York
City. He went with Terror and stayed there for five or
six days. It was during this time in New York City that
Terror made the statement to Richard that is at issue
in this appeal. In particular, Terror reportedly said that
he, the defendant, and the victim had been inside of
the victim’s vehicle, he had handed the gun to the defen-
dant, he had looked over at the defendant, and the
defendant then shot the victim. The defendant asserts
that it was error for the trial court to admit this state-
ment under the coconspirator exception to the hearsay
rule because Terror made the statement days after the
murder occurred and the conspiracy had ended. As a
result, the defendant argues, the statement could not
have been made in furtherance of a conspiracy. The
defendant further argues that this evidentiary error
was harmful.
  We assume, without deciding, that it was improper for
the trial court to admit Richard’s testimony regarding
Terror’s statements under the coconspirator exception
to the hearsay rule. Nevertheless, we conclude that the
defendant has failed to meet his burden of establishing
harm under the circumstances of this case.
   ‘‘When an improper evidentiary ruling is not constitu-
tional in nature, the defendant bears the burden of dem-
onstrating that the error was harmful. . . . [W]hether
[an improper ruling] is harmless in a particular case
depends upon a number of factors, such as the impor-
tance of the . . . testimony in the prosecution’s case,
whether the testimony was cumulative, the presence
or absence of evidence corroborating or contradicting
the testimony of the witness on material points, the
extent of cross-examination otherwise permitted, and,
of course, the overall strength of the prosecution’s case.
. . . Most importantly, we must examine the impact of
the . . . evidence on the trier of fact and the result of
the trial. . . . [T]he proper standard for determining
whether an erroneous evidentiary ruling is harmless
should be whether the jury’s verdict was substantially
swayed by the error. . . . Accordingly, a nonconstitu-
tional error is harmless when an appellate court has a
fair assurance that the error did not substantially affect
the verdict.’’ (Internal quotation marks omitted.) State
v. Bouknight, 323 Conn. 620, 626–27, 149 A.3d 975
(2016).
  As the harmless error standard requires, we must
examine the impact that the challenged statements had
on the jury and the result of the trial. Our review of
the evidence assures us that this evidence did not sub-
stantially sway the jury. To be sure, although Richard’s
testimony was generally important to the state’s case,
particularly in light of limited physical evidence, the
specific statement at issue was largely cumulative of
other evidence and also corroborated by other evidence
on material points.
   Indeed, perhaps the most significant evidence was
the defendant’s own admission. Richard testified that,
on the night of the murder, he heard a gunshot shortly
after he left the victim’s vehicle. Thirty minutes later,
the defendant admitted to Richard that he had just shot
the victim. The defendant then told Richard to go back
to the vehicle. When Richard did, he saw the victim’s
dead body with a gunshot wound, which was consistent
with how the defendant had admitted to killing him.
The police also found the victim dead in his vehicle
from a gunshot wound the next day. Forensic evidence
revealed that the victim was shot behind his right ear,
which was consistent with Richard’s testimony regard-
ing the fact that the defendant was sitting in the rear
of the vehicle on the passenger side of the car. Thus,
Terror’s statement that the defendant was the person
who killed the victim was cumulative of Richard’s other,
unchallenged testimony that the defendant had admit-
ted to killing the victim.
   Additionally, testimony from another Piru gang mem-
ber, Thomas, also corroborated the challenged testi-
mony. Thomas testified that Terror and other gang
members had held a meeting to address what to do
with the victim, whom they believed betrayed the gang,
and that Terror had ordered him to kill the victim.
After Thomas refused to comply with Terror’s order, the
defendant volunteered to kill the victim. This testimony
clearly demonstrates both the defendant’s agreement
to be part of the conspiracy and his intent to commit
the murder. Thomas further testified that, during a con-
versation with the defendant about the victim on the
day after the murder, the defendant told him that he
felt badly about what he had to do but that Terror had
ordered him to kill the victim.
   Although this was not an ironclad case, it certainly
was sufficiently strong, even without considering the
challenged testimony, so that we have a fair assurance
that admission of the challenged statements did not
substantially affect the verdict. Indeed, two separate
witnesses implicated the defendant as the killer, and,
notably, one of them testified that the defendant had
confessed to the crime minutes after he committed it.
The other witness testified that the defendant, after
killing the victim, said that he felt remorse for having
done so. This remorse further established the defen-
dant’s own acknowledgment of his involvement in the
killing. The evidence also showed that the defendant
was sitting in the rear of the vehicle on the passenger
side and that the victim was shot behind his right ear.
Therefore, this physical evidence demonstrated that the
person who shot the victim was sitting in the seat in
which the defendant sat. Thus, on the material points
of whether the defendant committed the murder, Rich-
ard’s testimony about Terror’s statement was corrobo-
rated by other evidence.6
  The defendant claims that Terror’s statement was
not corroborated by, or cumulative of, other evidence
introduced by the state because the statement was the
only evidence that described exactly how the murder
occurred inside the victim’s car. He argues that the
remainder of Richard’s testimony and the testimony of
Thomas only described the fact that the murder
occurred, not how it happened. We are unpersuaded
by the defendant’s argument.
   As we already have explained, the defendant’s agree-
ment with Terror to commit the murder and the defen-
dant’s subsequent commission of that murder were
already established by Thomas’ testimony and Richard’s
other testimony. In this case, the precise details of how
the murder occurred were not necessary to establishing
either the identity of the killer or the elements of the
crimes charged. Notwithstanding the dissent’s whole-
sale attack on hearsay evidence in general, the defen-
dant’s admissions were competent, unchallenged evi-
dence before the jury. The challenged statements added
very little, and, thus, we do not believe that the jury’s
verdict was substantially swayed by their admission.
The other evidence already had established that the
defendant had volunteered to kill the victim, had admit-
ted to shooting the victim inside the victim’s vehicle,
and that the victim had been discovered by the police
in his vehicle, dead from a gunshot wound. Certainly,
on this record, even without Terror’s statement that he
handed the gun to the defendant inside the car, the
identity of the killer and all of the elements of murder
and conspiracy to commit murder were established.7
We think it significant in evaluating harm to look to
see how the state used this evidence in its closing argu-
ment. In doing so, we find it telling that the state did
not specifically mention, and certainly did not empha-
size, the challenged statement during its closing argu-
ment, thus diminishing the importance of the statement
to the state’s case.8 See State v. Thompson, 266 Conn.
440, 456, 832 A.2d 626 (2003) (concluding that admission
of challenged testimony was harmless error, in part,
because state did not emphasize or rely on challenged
testimony during closing argument). Rather, the state
focused its argument on the other unchallenged evi-
dence highlighted in this opinion. Stated succinctly,
Terror’s statement simply was not pivotal to the
state’s case.
   The defendant also claims that the admission of Ter-
ror’s statement was harmful because the state’s case
was weak.9 In support of his claim, the defendant points
to a lack of physical evidence connecting him to the
murder. It is well established, however, that a lack of
physical evidence does not necessarily equate to a weak
case. See State v. Fauci, 282 Conn. 23, 53, 917 A.2d 978
(2007) (concluding that state’s case was strong on basis
of witness testimony despite lack of physical evidence
linking defendant to crime). In the present case,
although we acknowledge that there was no physical
evidence linking the defendant to the murder and that
physical evidence providing that link would have made
the state’s case stronger, the unchallenged testimonial
evidence of Richard and Thomas demonstrated that the
defendant agreed to kill the victim and later admitted
to doing the same.
   The defendant asserts that Richard’s testimony was
the only testimony that the jury believed, so any part
of it that was improperly admitted could not be harm-
less. In support of his claim, the defendant points to the
fact that Richard’s testimony and Thomas’ testimony
conflicted on the issue of whether the defendant was
present at the meeting where he allegedly volunteered
to kill the victim. As a result, the defendant claims that
the jury had to believe either Richard’s testimony in its
entirety or Thomas’ testimony in its entirety, but it could
not believe both.10 The defendant further reasons that,
because the jury asked to have Richard’s testimony
read back but did not ask to have Thomas’ testimony
read back, it must have believed Richard’s testimony
in its entirety and rejected Thomas’ testimony in its
entirety.
   Contrary to the defendant’s contention, it is not accu-
rate that the jury had only two choices: either entirely
believe Richard or entirely believe Thomas. The jury
did not have to believe either Richard’s testimony or
Thomas’ testimony in its entirety. In fact, this court
repeatedly has explained that ‘‘[i]t is the exclusive prov-
ince of the trier of fact to weigh conflicting testimony
and make determinations of credibility, crediting some,
all or none of any given witness’ testimony.’’ (Internal
quotation marks omitted.) State v. Kendrick, 314 Conn.
212, 223, 100 A.3d 821 (2014).11 The jury could have
believed portions of testimony from each of these two
witnesses. Therefore, we cannot accept the defendant’s
claim that Thomas’ testimony was wholly rejected by
the jury and only Richard’s testimony supported the
jury’s verdict. Instead, we conclude that the jury was
free to believe those portions of each witness’ testimony
that it found credible. It is also clear to us that portions
of both Thomas’ and Richard’s testimony supported
the verdict.
   In sum, even without considering Terror’s statement
regarding the details of what happened inside the vic-
tim’s vehicle, the state’s case consisted of testimony
from two witnesses that not only corroborated, but also
was cumulative of the challenged statement implicating
the defendant as the killer. The defendant performed
extensive cross-examinations of the state’s witnesses
highlighting inconsistencies in their testimony. The jury
was free to make its credibility determination, and we
do not second-guess that determination.12
    The dissent also asserts that ‘‘deference to the fact
finder is most appropriate when an ‘assessment of the
credibility of the witnesses . . . is made on the basis
of its firsthand observation of their conduct, demeanor
and attitude.’ . . . Here, however, the evidence
undermining the witness’ credibility—namely, various
forms of self-interest, including the desire to lessen or
eliminate their criminal liability—is apparent not from
subjective firsthand observation, but objectively from
the transcript and exhibits offered by the parties.’’ (Cita-
tion omitted; emphasis omitted.) We disagree. It is axi-
omatic that ‘‘[w]e do not sit as a thirteenth juror who
may cast a vote against the verdict based upon our
feeling that some doubt of guilt is shown by the cold
printed record. . . . Rather, we must defer to the jury’s
assessment of the credibility of the witnesses based on
its firsthand observation of their conduct, demeanor
and attitude.’’ (Internal quotation marks omitted.) State
v. Bush, 325 Conn. 272, 304–305, 157 A.3d 586 (2017).
Importantly, the jury heard and evaluated all of the
objective evidence offered to impeach the witnesses.
It also observed firsthand each of the witness’ conduct,
demeanor, and attitude upon being confronted with that
impeachment evidence. The jury was free to make its
credibility determination on the basis of what it heard
in testimony and observed from watching the witnesses
testify. The fact that the transcript and exhibits reveal
biases and motives of the witnesses does not allow us
to substitute our judgment of witness credibility for the
jury’s determination. As aptly stated by the trial court,
‘‘[t]here is nothing before [the court] that would indicate
that the jury did anything other than conscientiously
review the evidence and credit the testimony of . . .
Thomas . . . and Richard, and [determine] that the
state has proved [the defendant’s] guilt beyond a reason-
able doubt.’’
   On the basis of the foregoing, even if we assume that
the trial court incorrectly admitted the evidence under
the coconspirator hearsay exception, the defendant has
not met his burden of demonstrating that the admission
of Richard’s testimony regarding Terror’s statement had
a substantial impact on the jury’s verdict. We conclude,
therefore, that we have a fair assurance that, under the
circumstances of this case, the jury’s verdict was not
substantially affected by any such error. Thus, the
alleged error was harmless.
                            II
   The defendant next claims that the trial court improp-
erly admitted testimony of Tavaris Wylie regarding
statements made to him by the victim in which the
victim expressed fear of the gang. In particular, the
defendant asserts that the trial court abused its discre-
tion in admitting the victim’s statements as state of mind
evidence because they were irrelevant, misleading, and
unfairly prejudicial.
   The state counters that the trial court properly admit-
ted the statements as evidence of the victim’s state of
mind. Specifically, it asserts that the victim’s statements
illustrated his deteriorating relationship with, and fear
of, the Piru gang and, therefore, were relevant to the
defendant’s motive to kill the victim. We agree with
the state.
  The following additional facts and procedural history
are relevant to our resolution of this claim. At trial, the
defendant filed a motion in limine seeking to preclude
Wylie from testifying about statements made by the
victim in which the victim expressed fear of the Piru
gang. At the hearing on the motion, both the state and
the defendant agreed that the state intended to intro-
duce Wylie’s testimony regarding the victim’s state-
ments to show that the victim was fearful of the gang.
   The defendant argued that Wylie’s testimony regard-
ing the victim’s fear of the Piru gang should be pre-
cluded on the basis that it was not relevant and that it
was inadmissible hearsay. In response to that argument,
the trial court remarked: ‘‘Well there’s the state of mind
exception, right? I mean that he’s fearful, that’s state
of mind, right? But the state of mind only comes in if
it’s relevant.’’ Rather than explain why the statements
failed to satisfy the state of mind exception, or that
the statements could not be considered admissible as
nonhearsay,13 the defendant focused his argument on
challenging the relevance of the statements. He argued
that the victim’s fear of the gang was irrelevant and
prejudicial because fear of the gang in general does not
help to identify the defendant as the shooter.
  After hearing the defendant’s argument, the court
asked the prosecutor if he wanted to be heard on the
relevance issue. The prosecutor confirmed that he was
although he did not specify whether he was offering it
as an exception to the hearsay rule or as nonhearsay—
and that it was relevant because it demonstrated that
the victim had specific concerns about the Piru gang,
his relationship with the gang, and the gang’s behaviors
toward him.
   The trial court ruled as follows: ‘‘Well, here’s my
ruling. You know, there’s an interesting case, [State v.
Duntz, 223 Conn. 207, 613 A.2d 224 (1992), in which]
the Supreme Court ruled it inadmissible, the statement
of a victim, that—I think it was a woman—that she
feared the defendant, and that, without more, isn’t pro-
bative of—or isn’t relevant and isn’t probative of any-
thing. But then there’s a subsequent case, [State v. Pat-
terson, 276 Conn. 452, 886 A.2d 777 (2005)] while
recognizing Duntz, distinguished it in that case, because
. . . the statements regarding fear were circumstantial
evidence of a deteriorating relationship. I think that’s
similar here. I think it’s relevant for two reasons. One,
is it potentially corroborates . . . Thomas’ testimony
that he told [the victim] that the gang was going to kill
him, and, secondly, it shows the nature of the—or is
probative of the nature of the deteriorating relationship
between [the victim] and the gang. The state’s claim
here is the gang ordered this hit. So his relationship
with the gang is certainly relevant, and whether it was
deteriorating is certainly relevant, and his fear of the
gang is evidence of that. So, for those reasons, the
motion in limine is denied.’’
  Wylie proceeded to testify that, on the night of the
victim’s death, he had a conversation with the victim
during which the victim expressed his fear of the Piru
gang. Wylie stated that he and the victim were dis-
cussing the gang when the victim said that he ‘‘just had
a funny vibe about everybody.’’ He further stated that
the victim ‘‘felt like they [were] rocking him to sleep.’’
Wylie explained that ‘‘rocking him to sleep’’ meant that
they were ‘‘sheep in wool’s clothing’’14 and that they
were ‘‘coming for you.’’ The defendant declined to
cross-examine Wylie.
   We begin by setting forth the standard of review and
legal principles applicable to this claim. ‘‘To the extent
[that] a trial court’s admission of evidence is based on
an interpretation of the Code of Evidence, our standard
of review is plenary.’’ State v. Saucier, 283 Conn. 207,
218–19, 926 A.2d 633 (2007). ‘‘We review the trial court’s
decision to admit evidence, if premised on a correct
view of the law, however, for an abuse of discretion.
. . . [O]nly after a trial court has made the legal deter-
mination that a particular statement is or is not hearsay,
or is subject to a hearsay exception, is it vested with
the discretion to admit or to bar the evidence based
upon relevancy, prejudice, or other legally appropriate
grounds related to the rule of evidence under which
admission is being sought.’’ (Citation omitted.) Id.
  ‘‘It is axiomatic that [if premised on a correct view
of the law, the] trial court’s ruling on the admissibility
of evidence is entitled to great deference. . . . In this
regard, the trial court is vested with wide discretion in
determining the admissibility of evidence . . . .
Accordingly, [t]he trial court’s ruling on evidentiary
matters will be overturned only upon a showing of a
clear abuse of the court’s discretion. . . . Further-
more, [i]n determining whether there has been an abuse
of discretion, every reasonable presumption should be
made in favor of the correctness of the trial court’s
ruling, and we will upset that ruling only for a manifest
abuse of discretion.’’ (Internal quotation marks omit-
ted.) State v. Popeleski, 291 Conn. 769, 774, 970 A.2d
108 (2009).
   In the present case, the trial court did not clearly
specify whether it was admitting Wylie’s testimony
regarding the victim’s statements of fear as hearsay
satisfying the state of mind exception or as nonhearsay.
In the trial court, neither the state nor the defendant
challenged the trial court’s legal determination regard-
ing whether the statements satisfied the state of mind
exception to the hearsay rule or were nonhearsay but,
instead, focused on relevancy and prejudice.15 Accord-
ingly, we do not address the trial court’s legal determi-
nation but examine only whether the trial court abused
its discretion in determining that these statements
were relevant.
   ‘‘Evidence is relevant only if it has some tendency to
establish the existence of a material fact.’’ (Internal
quotation marks omitted.) State v. Duntz, supra, 223
Conn. 233. ‘‘Whether the victim’s state of mind is rele-
vant depends . . . on the nature of the issues at trial.
. . . We previously have held that evidence of a victim’s
mental state may be relevant to establish the defen-
dant’s motive to kill the victim.’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. Patterson, supra,
276 Conn. 485–86; see also State v. Hull, 210 Conn. 481,
502, 556 A.2d 154 (1989) (‘‘[t]he victim’s mental state
was relevant both to show the victim’s fear of the defen-
dant . . . and to establish the defendant’s motive for
committing the crime’’).
   In order for a victim’s fear of the defendant to be
relevant to motive, the state must demonstrate (1) a
preexisting relationship between the victim and the
defendant, and (2) independent evidence corroborating
the victim’s fear. As to the first requirement, ‘‘[i]t is well
established in our jurisprudence that, where a marital
or romantic relationship existed between a homicide
victim and the defendant, evidence of the victim’s fear
of the defendant suggests a deterioration of that rela-
tionship, which is relevant to the issues of motive and
intent. . . . This view finds support in the case law of
multiple jurisdictions as well as common experience.’’
(Citations omitted.) State v. Smith, 275 Conn. 205, 217,
881 A.2d 160 (2005). We have also applied this rule,
however, to encompass other preexisting relationships
between the victim and the defendant that are not mari-
tal or romantic in nature. See State v. Patterson, supra,
276 Conn. 485–86 (concluding that trial court did not
abuse its discretion by admitting evidence of victim’s
fear of group of people that included defendant to dem-
onstrate motive); cf. E. Prescott, Tait’s Handbook of
Connecticut Evidence (6th Ed. 2019) § 8.16.2 (b), p.
561 (cautioning that, ‘‘[u]nless there was a [preexisting]
relationship . . . between the declarant and the defen-
dant, bald statements that the declarant feared the
defendant should not be admitted to prove the defen-
dant was the cause of that fear’’).
   With respect to the second requirement, this court
also consistently has required that the state present
independent evidence of the victim’s fear in order for
a victim’s out-of-court statement of fear to be admissi-
ble. For instance, in State v. Duntz, supra, 223 Conn.
233, this court concluded that the trial court had abused
its discretion in admitting statements of the victim’s
fear of the defendant to establish the defendant’s motive
when the only evidence of the victim’s fear was the
victim’s uncorroborated statements to other people that
he was in fear. In Duntz, the state asserted that the
victim’s alleged fear of the defendant was relevant
because it showed that the victim and the defendant
did not have a good relationship which, in turn, showed
that the defendant had a motive to kill the victim. Id.
   This court explained that ‘‘the jury could not have
drawn such an inference solely from the statements of
the victim without resorting to impermissible specula-
tion. Indeed, the victim’s expressed fear may have been
subjective and unfounded. Particularly in view of the
tremendous potential for this evidence of subjective
fear to prejudice the defendant unfairly, we conclude
that it was not admissible under the state of mind excep-
tion to the hearsay rule.’’ (Emphasis added.) Id.
   Subsequently, in State v. Patterson, supra, 276 Conn.
487, this court concluded that the trial court did not
abuse its discretion in admitting out-of-court statements
of the victim’s fear of the defendant. Unlike in Duntz,
however, in Patterson, there was independent evidence
corroborating the victim’s fear in the form of testimony
from another witness about the deteriorating relation-
ship between the victim and the defendant. Id. On that
basis, this court distinguished Duntz and explained
that, ‘‘in light of . . . corroborative testimony, the trial
court reasonably determined that [the witness’] testi-
mony regarding the victim’s state of mind shortly before
his death was probative of the defendant’s motive to
kill the victim.’’ Id. This court further explained that,
because of the independent evidence, ‘‘the jury was not
required to draw an inference of motive solely on the
basis of the victim’s uncorroborated statement.’’ Id.;
see also State v. Wargo, 255 Conn. 113, 139, 763 A.2d
1 (2000) (‘‘[T]he state adduced ample evidence tending
to show that the defendant had decided to kill the victim
because he was extremely angry and upset that she had
intended to divorce him and that, consequently, his
contact with his children would be limited. We, there-
fore, conclude that the trial court did not abuse its
discretion in determining that the testimony evidencing
the victim’s state of mind was relevant to establish,
circumstantially, the extent to which the defendant’s
marriage had broken down, a state of affairs that the
jury reasonably could have determined provided the
defendant with a motive to kill the victim.’’ [Footnote
omitted.]).
  Accordingly, in order to determine whether the trial
court abused its discretion in determining that the vic-
tim’s statements expressing fear of the gang, and
thereby the defendant, were relevant, we must consider
whether the state demonstrated that the defendant and
the victim had a preexisting relationship and whether
the state presented independent evidence to corrobo-
rate the victim’s fear.16 We conclude that it has.
   This case is controlled by our decision in State v.
Patterson, supra, 276 Conn. 484–89. In Patterson, the
defendant challenged the trial court’s admission of testi-
mony regarding certain statements made by the victim
shortly before his death in which he expressed fear of
a group of people that he knew. Id., 484. The defendant
was a part of that group. The victim believed that this
group was blaming him for shooting their mutual friend,
Aki Johnson. Id., 455, 484–85. The victim’s statement
that was at issue was ‘‘ ‘they’re trying to put this thing
about [Johnson] on [me].’ ’’ Id., 456. The defendant
argued that the victim’s statement was vague and ambig-
uous with respect to the identity of those who, in the
victim’s view, blamed him for shooting Johnson. Id.,
487. This court concluded that the victim’s statement
of fear was relevant because the state had presented
independent evidence in the form of testimony of
another witness corroborating the victim’s fear. Id. Spe-
cifically, in Patterson, the state presented another wit-
ness who testified that the group, which included the
defendant, had blamed the victim for shooting Johnson
and that the defendant had killed the victim in retalia-
tion for that shooting. Id.
   Consequently, this court concluded that the jury was
not required to draw an inference of motive solely on the
basis of the victim’s uncorroborated statement because
the victim’s fear was corroborated by other, indepen-
dent evidence. Id. Accordingly, this court concluded
that the trial court had not abused its discretion in
finding that the state of mind evidence of the victim’s
fear was relevant because the jury could infer the defen-
dant’s motive, without impermissible speculation. Id.
This court also concluded that, even though the victim
did not specifically identify the defendant as one of the
persons who harbored the belief that the victim had
shot Johnson, his reference to the group of people,
which included the defendant, who harbored that belief,
was a sufficient link between the victim’s statement
and the defendant to warrant the admissibility of the
victim’s statement. Id.
  We find Patterson particularly instructive on two
points. First, Patterson teaches that the victim’s state-
ments reflecting fear of the defendant will be consid-
ered sufficiently probative if the state presents corrobo-
rating evidence of that fear.
   In the present case, the state presented independent
corroborating evidence of the victim’s fear and the
defendant’s motive to kill the victim. In particular, start-
ing with the evidence of a deteriorated relationship,
Richard testified that members of the Piru gang felt the
victim had disrespected them because they believed
that he was planning on switching to a different gang.
Thomas also testified that he knew that there were
issues between members of the Piru gang and the vic-
tim. Thomas further testified that Terror had said that
he wanted the victim ‘‘taken care of’’ and that the defen-
dant then volunteered to kill the victim. From this testi-
mony, which was independent and corroborative of the
victim’s statements to Wylie, the jury could infer that
the victim’s relationship with the gang had deteriorated
and, thus, the defendant had a motive to kill the victim.
   Furthermore, Thomas testified about the hierarchical
structure of the Piru gang and how lower gang mem-
bers, like the defendant and Thomas, were expected to
rise up in the ranks. Indeed, the testimony offered at
trial indicates that following orders to kill was a way
to rise up in the ranks. Thomas also stated that, shortly
after the defendant volunteered to kill the victim,
Thomas made the victim aware of the threat that had
been made on his life. Accordingly, we conclude that,
as in Patterson, the existence of independent, corrobo-
rating evidence allowed the jury in the present case to
infer motive from the victim’s expression of fear with-
out resorting to impermissible speculation.
   Second, Patterson also instructs that the victim’s
statement of fear of the group, of which the defendant
was a member, was admissible even though the victim
did not identify the defendant specifically. In the pres-
ent case, the victim’s statement of fear related to a
group to which the defendant belonged, although he
did not identify the defendant specifically. The evidence
demonstrated that the leader of the gang wanted the
victim dead and that the defendant was not only a
member of the gang but also had volunteered to commit
the killing. We conclude, consistent with Patterson, that
the victim’s statement of fear of the Piru gang provided
a sufficient link to the defendant to warrant the admissi-
bility of the victim’s statements.
  The defendant asserts that the trial court abused its
discretion in admitting the statements regarding the
victim’s fear of the Piru gang because the victim’s state
of mind was not relevant. He argues that the victim’s
state of mind was not relevant because (1) Thomas’
testimony was not corroborative because the defendant
asserts that Thomas’ testimony was not credible and
did not identify the defendant as the person the victim
feared, and, relatedly, (2) the actual statement of the
victim’s fear itself did not address the victim’s relation-
ship with the defendant specifically but only related to
the gang as a whole. In support of his claim, the defen-
dant relies on State v. Duntz, supra, 223 Conn. 232–33.
Specifically, the defendant asserts that Duntz, rather
than Patterson, controls the outcome of the present
case. We disagree.
   In Duntz, this court concluded that statements by a
victim regarding his fear of the defendant were inadmis-
sible as state of mind evidence because the state pre-
sented no other evidence indicating that the victim and
the defendant had an antagonistic relationship. Id., 233.
This court explained that ‘‘the jury could not have drawn
such an inference [that an antagonistic relationship and,
hence, a motive existed] solely from the statements of
the victim without resorting to impermissible specula-
tion.’’ Id. The sole evidence of motive was the victim’s
expressions of fear.
   Neither of the defendant’s arguments has merit. The
present case does not involve a situation in which the
victim’s expressions of fear constituted the only evi-
dence of his deteriorating relationship with the gang
and, therefore, motive. To the contrary, the testimony
of Thomas that the leader of the gang wanted him dead
and that the defendant had volunteered to kill him is
independent evidence corroborating the victim’s fear.
That type of evidence did not exist in Duntz. Thus, we
find Duntz inapplicable to the present case.
   Additionally, the defendant’s argument that Thomas’
testimony is not corroborative because it does not spe-
cifically identify the defendant as the person the victim
fears must also fail. Again, as we pointed out in Pat-
terson, fear of a group that includes the defendant may
serve as a sufficient link even if the victim does not
identify the defendant specifically. See State v. Pat-
terson, supra, 276 Conn. 487. Because there was suffi-
cient, independent evidence corroborative of the defen-
dant’s fear, we conclude that Patterson controls the
outcome of this case, not Duntz.
   To the extent that the defendant asserts that there is
no corroborating evidence in the present case because
Thomas’ testimony was not credible, we cannot review
that claim. As we have explained previously in this
opinion, ‘‘[q]uestions of whether to believe or to disbe-
lieve a competent witness are beyond our review. As
a reviewing court, we may not retry the case or pass
on the credibility of witnesses. . . . We must defer to
the trier of fact’s assessment of the credibility of the
witnesses that is made on the basis of its firsthand
observation of their conduct, demeanor and attitude.’’
(Internal quotation marks omitted.) State v. Kendrick,
supra, 314 Conn. 223. It is not our role to question
whether the jury believed Thomas’ testimony. The fact
is that, if believed, Thomas’ testimony provided inde-
pendent evidence corroborating the victim’s fear of the
gang. Our inquiry must end there.
   The defendant finally argues that the trial court
abused its discretion in admitting the state of mind
evidence because the evidence was unduly prejudicial.
We disagree. As this court recognized in State v. Duntz,
supra, 223 Conn. 233, state of mind evidence has the
potential to unfairly prejudice a defendant. Neverthe-
less, this court consistently has concluded that a trial
court does not abuse its discretion when it admits state
of mind evidence of the victim’s fear as long as the
state has demonstrated a preexisting relationship
between the defendant and the victim and has produced
independent, corroborating evidence of the victim’s
fear. As we have explained in this opinion, in the present
case, the state both demonstrated a preexisting relation-
ship between the victim and the defendant and pro-
duced independent evidence to corroborate the vic-
tim’s fear.
  Accordingly, we conclude that the trial court did not
abuse its discretion in determining that the victim’s
state of mind was relevant as evidence of the deteriorat-
ing nature of his relationship with the Piru gang from
which the jury could reasonably infer the defendant’s
motive to kill him.
   The judgment is affirmed.
  In this opinion ROBINSON, C. J., and McDONALD
and KAHN, Js., concurred.
   1
     The state also charged the defendant with criminal possession of a
firearm in violation of General Statutes § 53a-217 (a) (1) and carrying a
pistol without a permit in violation of General Statutes § 29-35 (a). The
defendant elected to be tried by the court on these charges, and the court
acquitted him on both.
   2
     We note that the defendant does not claim that the admission of evidence
violated any of his constitutional rights. Therefore, we review his claims
solely for evidentiary error.
   3
     Thomas explained that the Piru gang has a hierarchical structure and
that, if a lower ranking member does not follow the orders of a higher
ranking member, the hood enforcer is the member that has the duty of
imposing discipline on the lower ranking member. He also testified that, as
newer members of the Piru gang, both he and the defendant were expected
to try to rise up in ranks of the gang. One way to rise up in the ranks was
following orders to kill. At the time of Terror’s order, Thomas had been a
member of the Piru gang for six or seven months.
   4
     We note that Richard’s name is spelled incorrectly in various written
motions and transcripts. We refer to him as Richard because that spelling
is consistent with the manner in which he identified himself at trial.
   5
     The defendant appealed directly to this court pursuant to General Stat-
utes § 51-199 (b) (3).
   6
     The dissent contends that the credibility of Thomas and Richards ‘‘was
subject to significant challenge’’ and that Terror’s statements were ‘‘critical
corroboration’’ evidence that improperly bolstered their credibility. We dis-
agree. Terror’s statement was introduced through Richard. Terror did not
testify. Therefore, if the jury believed Terror’s statement, they must have
found Richard credible in relaying it, and, therefore, it was not needed to
bolster his testimony. Rather, if the statement regarding Terror was believed,
it was because the jury found Richard credible on this point. As to Thomas,
to the extent that Terror’s statement could have bolstered the testimony of
Thomas with respect to the fact that the defendant confessed to killing the
victim, as we have explained in this opinion, Terror’s statement was not
critical but, instead, was simply cumulative of other evidence that corrobo-
rated that portion of Thomas’ testimony.
   7
     We note that part II B of the dissenting opinion recognizes and relies
in its analysis upon the fact that Terror’s statements offered very little new
information in comparison to what Richard already knew, yet part I of the
dissenting opinion asserts that Terror’s statements ‘‘played a prominent part
in the case against the defendant.’’ We think that the dissent’s characteriza-
tion of Terror’s statements as providing little additional information is cor-
rect and, thus, conclude that the admission of evidence regarding those
statements was harmless.
   8
     Although the state mentioned that the defendant killed the victim by
‘‘pointing a gun at the back of [the victim’s] head and pulling the trigger
and putting a bullet through the back of his skull,’’ the state never attributed
this evidence to Terror, and that evidence was also supported by the forensic
evidence demonstrating that the victim was shot on the back, right side of
the head.
   9
     As one basis to support this claim, the defendant argues that the trial
court’s acquittal on the other related charges; see footnote 1 of this opinion;
is an indication that the state’s case was weak. The state, however, accurately
points out that the trial court, in rejecting the defendant’s posttrial motion
for a judgment of acquittal, explained that ‘‘clearly, there was evidence that,
if credited by the jury, [the defendant] was guilty of the two crimes for
which he was found guilty. . . . There is nothing before [the court] that
would indicate that the jury did anything other than conscientiously review
the evidence and credit the testimony of . . . Thomas . . . and Richard,
and [determine] that the state has proved [the defendant’s] guilt beyond a
reasonable doubt.’’ For these reasons, we cannot conclude that the state’s
case was weak on the basis of the judgment of the trial court regarding the
related charges.
   The dissent also relies upon the trial court’s acquittal in its analysis. We
disagree that the trial court’s view on separate charges that were part of a
bench trial should be considered in our analysis of the issues in this case.
The defendant exercised his constitutional right to have the jury be the
ultimate fact finder in this case and, like the trial court correctly recognized,
that is the fact finder to whose judgment we defer in evaluating the credibility
of the state’s witnesses.
   10
      As we explained previously in this opinion, Thomas testified that, on
the day of the murder, he attended a meeting at Youmans’ house and that,
at that meeting, Terror ordered Thomas to kill the victim, Thomas refused,
and the defendant volunteered to do it. Thomas also testified that this
meeting took place ‘‘later on in the day.’’ Thomas testified that he, Youmans,
Terror, Richard, and the defendant were present at the meeting. Thomas
further stated that ‘‘I believe there might have been more, but I just don’t
remember who.’’
   Richard testified that, on the day of the murder, he attended a meeting
at Youmans’ house where the individuals present were ‘‘discussing’’ the
victim. He further testified that the meeting took place at ‘‘10:30, 11 in the
morning.’’ He stated that he, Youmans, Terror, and ‘‘a couple of . . . other
members’’ were present but that he could not ‘‘remember everybody’s name
who was there.’’ He also stated that the defendant was not present.
   At first glance, the testimony of Thomas and Richard regarding the meeting
seem to conflict. We are, however, not convinced that their testimonies are
irreconcilable. It is entirely possible that there were two meetings and
Thomas could have been mistaken that Richard was present at the meeting
he attended, particularly given his own admission that he could not remem-
ber everyone who was present at the meeting.
   11
      In the present case, the members of the jury were instructed in relevant
part: ‘‘You are also not bound to accept a fact as true simply because a
witness testifies to a fact and no one contradicts it. The credibility of the
witness and the truth of the fact is for you to determine. You may disbelieve
all or any part of a witness’ testimony. . . . You should decide what portion,
all, some, or none of a witness’ testimony you will believe.’’
   12
      The dissent asserts that, ‘‘[a]lthough for some issues raised on appeal,
we must defer to the jury’s credibility determinations, our cases make clear
that we may consider witness credibility in a harmless error analysis,’’ and
cites several cases in support of that position. To the extent that the dissent
asserts that we do not defer to the credibility determinations of the fact
finder, we disagree and find the dissent’s reliance on the cases misplaced.
The cases cited by the dissent do not demonstrate that we do not defer to
the fact finder’s credibility determinations. Instead, the cases cited by the
dissent address impeachment evidence of which the jury was unaware, not
corroborating evidence. See State v. Ritrovato, 280 Conn. 36, 57–58, 905
A.2d 1079 (2006) (concluding that exclusion of impeachment evidence of
alleged victim’s prior sexual conduct rebutting her testimony that she was
a virgin was not harmless error with respect to sexual assault charges);
State v. Cortes, 276 Conn. 241, 885 A.2d 153 (2005) (concluding that exclusion
of evidence of sexual relationship between complainant and defendant was
not harmless error when presenting such evidence was ‘‘the most effective
method of impeaching the state’s witnesses’’). Therefore, we find those
cases to be inapposite.
   In the present case, defense counsel performed extensive and thorough
cross-examinations of Richard and Thomas, emphasizing for the jury the
witnesses’ potential biases and motivations for testifying. Unlike the juries
in the cases cited by the dissent, the jury in the present case was fully
informed and was not deprived of critical evidence regarding the wit-
nesses’ credibility.
   The dissent relies on Holmes v. South Carolina, 547 U.S. 319, 330, 126
S. Ct. 1727, 164 L. Ed. 2d 503 (2006), for the proposition that ‘‘where the
credibility of the prosecution’s witnesses or the reliability of its evidence
is not conceded, the strength of the prosecution’s case cannot be assessed
without making the sort of factual findings that have traditionally been
reserved for the trier of fact and that the South Carolina courts did not
purport to make in this case.’’ The principle annunciated in Holmes is not
applicable here. Holmes does not involve a harmless error analysis.
   In Holmes, the United States Supreme Court was examining South Caroli-
na’s evidentiary rule that evidence of third-party culpability may be ruled
inadmissible at trial ‘‘where there is strong evidence of [a defendant’s] guilt,
especially where there is strong forensic evidence.’’ Id., 324. The United
States Supreme Court rejected South Carolina’s evidentiary rule, in part,
because it did not require the trial court to consider the credibility of the
prosecution’s witnesses or the reliability of its evidence before deciding
whether to exclude third-party culpability evidence during the course of
the trial, i.e. before a jury has made any credibility determinations itself.
This is wholly different from allowing an appellate court to substitute its
judgment for the fact finder after the fact finder has made its credibility
determinations, which is what the dissent is suggesting we should do here.
   13
      We note that out-of-court statements demonstrating the defendant’s
state of mind can be admissible (1) as nonhearsay when they are not offered
to prove the truth of the matter asserted; see State v. Wargo, 255 Conn. 113,
138, 763 A.2d 1 (2000); or (2) under the state of mind exception to the
hearsay rule. See State v. Smith, 275 Conn. 205, 219–20, 881 A.2d 160 (2005).
   14
      Presumably, Wylie meant that the gang members were ‘‘wolves in
sheep’s clothing.’’
   15
      Although the defendant refers to the victim’s statements as inadmissible
hearsay in his brief, he does not assert that the trial court made an incorrect
legal determination that they fit within the state of mind exception to the
hearsay rule or were nonhearsay. For its part, the state, although it asserts
that the statements were nonhearsay, does not engage in an analysis of the
trial court’s legal determination because, as the state points out, the defen-
dant has not argued that the court had an incorrect view of the law. The
defendant focuses solely on whether the trial court abused its discretion in
admitting the statements because they were not relevant and were unduly
prejudicial given that the victim’s fear was of the gang generally and not of
him specifically. Accordingly, because the defendant does not adequately
challenge whether the trial court’s decision was premised on a correct view
of the law, i.e., whether the statements were hearsay but satisfied the state
of mind exception or were nonhearsay, we need not review that issue.
   Therefore, our examination—like the parties’ briefs—focuses on whether
the trial court abused its discretion in determining that the statements were
relevant. The relevancy determination is the same regardless of whether
statements of the victim’s fear of the defendant were admitted under the
state of mind exception to the hearsay rule or as nonhearsay. Compare
State v. Smith, 275 Conn. 205, 217–20, 881 A.2d 160 (2005) (concluding
that statements of victim’s fear of defendant admitted under state of mind
exception to hearsay rule are relevant to issues of defendant’s motive and
intent where there was corroborative evidence of victim’s fear), and State
v. Duntz, supra, 223 Conn. 233 (concluding that hearsay statements regarding
victim’s state of mind were not relevant to defendant’s motive to kill victim
where there was no corroborative evidence of victim’s fear), with State v.
Patterson, supra, 276 Conn. 487 (concluding that nonhearsay statements
regarding victim’s state of mind were relevant to defendant’s motive to kill
victim where there was corroborative evidence of victim’s fear), and State
v. Wargo, 255 Conn. 113, 138–40, 139, 763 A.2d 1 (2000) (concluding that
nonhearsay statements regarding victim’s state of mind were relevant to
establish defendant’s motive to kill where there was corroborative evidence
of victim’s fear).
   16
      In the present case, the defendant does not challenge whether the state
has demonstrated that he and the victim had a preexisting relationship.
The evidence established that the defendant and the victim were closely
connected through their membership in the Piru gang.